Citation Nr: 0119870	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  99-23B 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for chronic cervical 
strain with degenerative changes and degenerative disc 
disease, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
right shoulder injury, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1990.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision of the North 
Little Rock, Arkansas, Department of Veterans (VA), Regional 
Office (RO), which granted an increased rating to 20 percent 
for residuals of a right shoulder injury.  The claim of 
entitlement to a disability evaluation in excess of 40 
percent for a disability chronic cervical strain with 
degenerative changes and degenerative disc disease was 
denied.

The veteran presented testimony at a videoconference hearing 
held by the undersigned Member of the Board on March 19, 
2001.  The veteran's appeal was thereafter held in abeyance 
for 60-days pending the submission of additional medical 
evidence.

On March 28, 2001, the Board received copies of additional VA 
treatment records of the veteran with a signed waiver of 
initial consideration by the agency of original jurisdiction.  
This additional evidence has been accepted by the Board, 
pursuant to 38 C.F.R. § 20.1304 (2000).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims on appeal has been obtained by the agency of 
original jurisdiction.

2.  The veteran's right upper extremity is shown to be his 
major extremity.

3.  The veteran's cervical spine disability, as shown by 
recent VA examination, is manifested by no more than severe 
limitation of motion of the cervical spine with loss of 
function due to pain productive of degenerative changes at 
multiple levels and foraminal encroachment at C4-5 and C5-6.  
Pronounced neurological deficit is not demonstrated.  

4.  The veteran's right shoulder disability, as shown by 
recent VA examination, is primarily manifested by pain in the 
region of the biceps tendons which produces difficulty in 
doing coordinated movements, particularly in the overhead 
position.  However, there is no evidence of weakness or 
atrophy of the right shoulder and the veteran demonstrates 
good to complete range of motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for chronic cervical strain with degenerative changes 
and degenerative disc disease are not met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 3.321, Part 4, including §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Diagnostic Codes 5290, 5293 
(2000).

2.  The criteria for a disability rating in excess of 20 
percent for residuals of a right shoulder injury are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.321, Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Diagnostic 
Codes 5201-03 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In the circumstances of this case, however, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  In this case, the RO has already 
obtained adequate orthopedic examinations with regard to the 
nature and extent of the veteran's service-connected 
disorders.  Moreover, the veteran has been specifically 
apprised of the evidence needed for favorable action in 
rating decisions, the statement of the case and supplemental 
statements of the case.  The veteran has been afforded a 
personal hearing by the undersigned Member of the Board.  
Following the hearing, the veteran submitted copies of his 
most recent VA treatment record.  Accordingly, the Board 
finds that the Department has satisfied the duty to assist in 
the development of these claims.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (to be codified at 38 U.S.C. 
§ 5103A).



Background

Review of the record reveals that service connection and 
disability rating of 10 percent each were established for 
chronic cervical strain and residuals of a right shoulder 
injury in an August 1991 rating decision.  By rating 
decision, issued in October 1993, the RO granted entitlement 
to a 40 percent disability evaluation for chronic cervical 
strain.

In conjunction with the present appeal, the veteran was 
afforded VA orthopedic examination in November 1998.  
Cervical spine examination revealed tenderness to palpation 
posteriorly in the midline.  Forward flexion was achieved to 
10 degrees, with backward extension to 20 degrees, lateral 
flexion to 20 degrees and rotation to 30 degrees.  These 
results corresponded to the point of pain onset.  The 
examiner indicated that the remainder of the cervical 
examination was unremarkable.  Right shoulder examination 
revealed generalized tenderness without localization.  
Abduction was achieved to 100 degrees, with forward flexion 
to 120 degrees, internal rotation to 60 degrees and external 
rotation to 45 degrees.  These results also corresponded to 
the point of pain onset.  Strength was noted to be diminished 
by 25 percent.  Sensation was intact.  X-rays of the cervical 
spine revealed degenerative disk disease.  X-rays of the 
right shoulder revealed a normal study.  The diagnoses were 
residuals of right shoulder injury and chronic cervical 
strain with degenerative disk disease.

In July 2000, the veteran was again afforded a VA orthopedic 
examination.  At that time, it was noted in pertinent part, 
that the veteran works at the post office.  His work was 
"altered out of deference to his neck symptoms".  
Predominantly, he works registered mail, which takes him away 
from overhead activities such as operating a mail case.  On 
his worst days, he ranks his pain at a level of 10, which is 
the maximum.  At other times, it is at a level of 7.  The 
pain was noted to start in his occiput and radiates into the 
neck tissues and down between the cervical-thoracic area.  He 
further indicated that he is able to stand for approximately 
30 minutes, but 
then he must move, particularly if he stands with his head 
and neck in a fixed position.  The same was noted to be true 
if he sits and writes with the head and neck in a fixed 
position.  He reported that he is unable to work in this 
position more than an hour.  If he turns, he has a tendency 
to turn his whole body.  This is particularly true on turning 
to the left.  If he stretches his neck, he has a tendency to 
sense numbness in the face and skull area.  He complained of 
restlessness and discomfort during his hours of sleep, and an 
inability to use a pillow.  In a supine position, he reported 
that he is unable to raise his head, neck and trunk but must 
turn to one side in order to become erect.  Pain radiates 
into both shoulder blade areas or the cervical thoracic area.  
As to his right shoulder, the veteran indicated that it has a 
tendency to pop in the acromioclavicular area.  He noted that 
he is unable to hold his hands over a keyboard because of 
pain in the right shoulder.  Occasionally, he also noted that 
he will develop pain in the posterior axillary fold.

On physical examination, the veteran disrobed to show the 
upper extremities, neck, head and trunk.  The veteran had a 
rather small amount of muscle mass in the trapezium, 
supraspinatus and infraspinatus.  The examiner noted that 
this was a matter of less muscle bulk than would be expected 
in a person of his general build.  His total body build was 
trim.  He had good muscle definition.  The trapeziae and 
latissimae were functional on testing, as were the 
supraspinatus and infraspinatus.  The right shoulder showed a 
complete range of motion, 90 degrees, external and internal 
rotation, and a full overhead.  The latter position was 
uncomfortable for him in the extreme.  Most of his pain was 
present anteriorly.  To palpation, the veteran was tender 
along the course of the biceps tendon.  During the interview, 
it was noted that the veteran had a tendency to restrict the 
range of motion of his neck and turn his body rather than 
rotate his head and neck.  He showed the following active 
ranges of motion, and these could not be improved by passive 
assistance.  Inclination to the right five degrees, to the 
left five degrees, 20 degrees forward flexion, 5 degrees 
extension, rotation to the right 25 degrees, to the left 30 
degrees.  The extremes of these ranges were noted to be 
painful and produced some apprehension that he would have 
onset of severe symptoms following the test.  The examiner 
noted that a person in the veteran's age group and build to 
be capable of 65 degrees forward flexion, 50 degrees 
extension, inclination 40 degrees, rotation 55 degrees.  
Sensory evaluation in the upper extremities revealed no 
sensory defects.  He felt that there was some slight 
hypalgesia and hypesthesia in the right index finger.  This 
was in no specific area that can be attributed to a 
peripheral nerve or nerve root distribution.  His reflexes 
responded 3+ at brachial radial,
biceps and triceps level.  The right elbow showed a soft, 
fluid filled mass over the olecranon prominence.  X-rays of 
the right shoulder showed a slight decrease in density along 
the anterior medial portion of the bicipital groove.  The 
joint space was well preserved, both glenohumeral and 
acromioclavicular.  X-rays of the cervical spine revealed 
narrowing of the interspaces from C3-C7.  Foraminal 
irregularity was noted between C4 and C5, and to a lesser 
degree, between C5 and C6.  The diagnoses were right 
bicipital tendonitis, right olecranon bursa and degenerative 
discopathy, multiple levels, cervical spine.

In an August 2000 addendum, the orthopedic examiner gave 
opinions, after a review of the claims file, with respect to 
the veteran's functional loss.  The examiner indicated that 
the veteran's cervical spine showed during the examination a 
restriction of range of motion and the use of body rotation 
rather than neck and head rotation.  He had limitation of 
motion in all of the directions as described.  These were 
limited by a combination of changes within the cervical spine 
as described.  These consisted of narrowing of the interspace 
and foraminal irregularity, which would produce secondary 
changes in the joints.  The veteran's cervical spine did not 
show evidence of weakness.  No atrophy was present.  
Incoordination was not demonstrated, although the veteran 
would not be capable of smooth, coordinate movements of the 
head, neck and trunk.  It is reasonable to expect easy 
fatigability secondary to pain and splinting that might 
occur.  The veteran did not demonstrate deformity or 
malalignment of the neck, such as one might see with an acute 
muscle spasm.  The veteran's right shoulder showed a complete 
range of motion.  There was no weakness present and no 
evidence of atrophy of the right shoulder.  The pain in the 
region of the biceps tendon would produce difficulty in doing 
coordinated movements, particularly those in the overhead 
position, and also would predispose to easy fatigability.  No 
deformity was present.  No other functional impairments were 
noted in the neck or shoulder.

The veteran thereafter presented at a hearing held by the 
undersigned Member of the Board on March 19, 2001.  The 
veteran indicated that his right shoulder disability limits 
his ability to perform his duties as a postal clerk.  He 
noted that he has a great deal of pain and injury when he 
lifts any weight over 10-12 pounds as it puts a strain on his 
shoulder and causes it to pop.  He further noted that he 
could only sustain work involving lifting his arms over his 
head for about 30 to 40 minutes.  He further noted that he 
has pain daily which affect his contact and how he deals with 
co-workers and his family.  As to his cervical spine 
disorder, the veteran noted that his problem is three-fold.  
Specifically, it affects the muscles and range on motion of 
his neck.  Moreover, he believes that the disability also 
produces a nerve disorder.  The veteran's appeal was 
thereafter held in abeyance for 60-days pending the 
submission of additional medical evidence.

On March 28, 2001, the Board received copies of additional VA 
treatment records of the veteran with a signed waiver of 
initial consideration by the agency of original jurisdiction.  
The Board notes that VA medical records developed between 
1994 and 2001 show treatment on occasion for the veteran's 
service-connected disorders.  Significantly, the additional 
records submitted by the veteran included MRI and nerve 
conduction studies.  The November 2000 MRI of the cervical 
spine indicated the presence of degenerative disk disease 
from C3 through C7 with mild spinal canal stenosis at C3-4, 
C4-5 and C6-7, as well as bilateral mild neuroforaminal 
narrowing at C5-6 and C6-7.  The February 2001 nerve 
conduction study revealed minimal evidence of a chronic left 
C-7 radiculopathy and very minimal evidence of a chronic 
right C-7 radiculopathy.

Analyses

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2000).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2000); see also DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, atrophy of 
disuse, as well as instability of station, disturbance of 
locomotion and interference with sitting, standing and 
weight-bearing.  38 C.F.R. § 4.45 (2000).

i.  Cervical Spine

Under the applicable criteria, a 30 percent disability rating 
is warranted for severe limitation of motion of the cervical 
spine.  A 40 percent disability rating is warranted for 
unfavorable ankylosis of the cervical spine.  38 C.F.R. Part 
4, Diagnostic Codes 5290, 5287 (2000).  These are the maximum 
ratings assignable under these diagnostic codes.

A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. Part 4, Diagnostic Code 5293 (2000).

After a contemporaneous review of the record, the Board finds 
that a disability evaluation in excess of 40 percent for 
chronic cervical strain is not warranted.

In reaching this conclusion, the Board observes that when a 
diagnostic code provides for compensation based on limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(2000) must also be considered.  The ratings must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Because the veteran is presently receiving the 
maximum schedular rating for limitation of motion of the 
cervical spine (Diagnostic Code 5290), functional loss due to 
pain would generally not for consideration in conjunction 
with this evaluations.  See Johnston v. Brown, 10 Vet. App. 
80 (1997).

Notwithstanding, it is noted that Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, 9 Vet. 
App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must be considered 
when a disability is evaluated under this diagnostic code.  
Indeed, VA's Office of General Counsel has held that when a 
veteran has received less than the maximum evaluation under 
Diagnostic Code 5293 based upon symptomatology which includes 
limitation of motion, consideration must be given to the 
extent of the disability under 38 C.F.R. §§ 4.40 and 4.45, 
even though the rating corresponds to the maximum rating 
under another diagnostic code pertaining to limitation 
motion.  VAOPGCPREC 36-97 (O.G.C. Prec. 36-97).

In this case, however, the veteran's cervical spine disorder 
is not productive of, nor does it approximate pronounced 
symptomatology.  As noted in the VA orthopedic examiner's 
August 2000 addendum, the veteran's cervical spine disorder 
does not show evidence of weakness.  No atrophy was present.  
Incoordination was not demonstrated, although the veteran 
would not be capable of smooth, coordinate movements of the 
head, neck and trunk.  Moreover, he did not demonstrate 
deformity or malalignment of the neck, such as one might see 
with an acute muscle spasm.  In addition, the Board notes 
that recent February 2001 VA nerve conduction study revealed 
minimal evidence of a chronic left C-7 radiculopathy and very 
minimal evidence of a chronic right C-7 radiculopathy.  
Accordingly, there is no justifiable basis for assignment of 
a higher evaluation under Diagnostic Code 5293.

ii.  Right Shoulder

After a contemporaneous review of the record, the Board finds 
that a disability evaluation in excess of 20 percent for 
residuals of a right (major) shoulder injury is not 
warranted.

In this case, the veteran is currently receiving the maximum 
schedular evaluation of 20 percent for nonunion with loose 
movement or dislocation impairment of the clavicle or scapula 
of the major extremity under Diagnostic Code 5203.  To 
warrant the next highest schedular evaluation of 30 percent, 
there must either be impairment of the major extremity in the 
form of favorable ankylosis (Diagnostic Code 5200), 
limitation of motion midway between the side and shoulder 
level (Diagnostic Code 5201), and recurrent dislocation of 
the humerus at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements or malunion of the 
humerus with marked deformity (Diagnostic Code 5202).  
Although the veteran is noted to have difficulty in doing 
coordinated movements, particularly those in the overhead 
position, the VA orthopedic examiner's August 2000 addendum 
indicated that a complete range of motion of the right 
shoulder was possible.  In addition, there was no weakness 
present.  There was also no evidence of atrophy or deformity.  
Consequently, an increased evaluation for the veteran's 
service-connected residuals of a right shoulder disability is 
not warranted under any of the potentially applicable 
diagnostic codes.

Consideration is also given to whether a higher evaluation 
than 20 percent might be appropriate to compensate for 
greater limitation of function attributable to pain on use or 
during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, the objective medical evidence reflects 
that his right shoulder pain is not productive of such 
symptomatology.  Insofar as the veteran is shown to have a 
complete range of motion of the right shoulder, he does not 
meet the criteria for a compensable evaluation for limitation 
of motion (at shoulder level) of the major arm under 
Diagnostic Code 5201.  While he exhibits easy fatigability 
and has difficulty performing overhead maneuvers, the 
exhibited dysfunction is not greater than that contemplated 
by the current evaluation.

iii.  Conclusion

While the veteran sincerely believes his cervical and right 
shoulder disorders warrant higher evaluations, he is not 
competent to offer opinions on questions of medical pathology 
or severity.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Grottveit v. Brown, 5 Vet. App 91 (1993).  
The medical evidence of record does not support his 
assertions of more severe disabilities.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath, 
supra.  In this case, the Board finds no provisions upon 
which to assign higher ratings.  Therefore, the Board has 
concluded that the preponderance of the evidence is against 
the veteran's claims for increased ratings for chronic 
cervical strain and residuals of a right shoulder injury.  
The doctrine of reasonable doubt, therefore, does not apply 
in this case.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)).

In addition, application of the extraschedular provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2000).  
There is no objective evidence that the veteran's service-
connected cervical and right shoulder disabilities present 
such an exceptional or unusual disability pictures, with such 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

The claim of entitlement to an increased rating for chronic 
cervical strain with degenerative changes and degenerative 
disc disease is denied.

The claim of entitlement to an increased rating for residuals 
of a right shoulder injury is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

